DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 10/28/2020, in which, claims 1-15 remain pending in the present application with claims 1 and 10 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” and “unit” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a movable unit, which is movable … in claims 1, 8 and 10;
a position determination means to determine… in claim 1; 
means in claim 7; 
a control unit configured to compare… in claim 1; and
program code means in claims 14 and 15. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The remaining dependent claims depend on independent claims thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 recites, “a computer program.” However, it appears that such would reasonably be interpreted by one of ordinary skill in the art as software per se. This subject matter is not limited to that which falls within a statutory category of invention because it is not limited to a process, machine, manufacture, or a composition of matter. Software does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer executing instructions typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer executing instructions, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
For claim 15, the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being. The claim recites 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 5-6, 8-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onuma et al. (US 20130222573 A1, hereinafter referred to as “Onuma”).
Regarding claim 1, Onuma discloses a system for selectively displaying image data in a working machine (see Onuma, FIG. 1 and paragraph [0038]: “image generating unit 600. display device 1300” and [0047]: “The monitoring image generator 620 also conducts the process of combining and displaying necessary images upon the generated monitoring image as appropriate”), 

said working machine further comprising an image capturing arrangement and a display
said system comprising a position determination means, adapted to determine a position of said movable unit (see Onuma, paragraph [0066]: “the hazard zone calculating unit 700 acquires the operation signal that is output from the operation device 30 (S704), and calculates the motion of the hydraulic excavator (moving directions of the boom 1 a, the arm 1 b, and the bucket 1 c, swinging direction of the upper structure 1 d, moving direction of the lower structure 1 e, and the like), based upon the acquired operation signal (step S705)”), 
wherein said system further comprises a control unit configured to compare said position of said movable unit to a risk zone associated with a current environment of said working machine and to issue a signal to said working machine to display image data of said risk zone captured by said image capturing arrangement on said display, when said position of said movable unit is within said risk zone (see Onuma, paragraph [0099]: “When the warning symbol 631 is to be made at the estimated contact section in this way, a comparison is conducted between the obstacle height that was set in step S2054, S2055, S2073 of the process conducted by the risk level setting unit 2000, and the height of bucket distal end that has been calculated using the output signals θ1 to 

wherein said control unit further is configured to issue a signal to said working machine not to display image data captured by said image capturing arrangement on said display, when said position of said movable unit is outside said risk zone (see Onuma, paragraph [0068]: “a warning can be displayed only when truly necessary, since as described later herein, the risk level setting unit 2000 is changing the contact risk level, depending upon whether the obstacle is present in the hazard zone or outside it”).
Regarding claim 3, Onuma discloses the system according to claim 1, wherein said position determination means comprises, or is constituted, by an angular sensor adapted to determine an angular position of saidIn re: Calle Skilsater et al. PCT Application No.: PCT/EP2018/061023Filed: April 30, 2018movable unit, e.g. in relation to said ground portion of said working machine (see Onuma, paragraph [0036]: “The boom 1 a, the arm 1 b, the bucket 1 c, and the upper structure 1 d are each equipped with an angle detector 8 a, 8 b, 8 c, or 8 d that detects a pivoting angle (θ1, θ2, θ3, or θ4) of the movable element”).
Regarding claim 5, Onuma discloses the system according to claim 1, said control unit of said system in addition being configured to compare said position of said movable unit to a pre-warning zone surrounding at least a part of said risk zone, and to issue a signal to said working machine to display image data of said risk zone captured 
Regarding claim 6, Onuma discloses the system according to claim 1, wherein said risk zone is defined as a two-dimensional and/or a three- dimensional space (see Onuma, FIG. 1 and paragraph [0065]: “the hazard zone calculating unit 700 calculates coordinates and height of a distal end of the bucket 1 c from the output signals θ1, θ2, θ3, θ4 (step S702), and then calculates the attitude of the hydraulic excavator by calculating a size (length) of the front working implement 1A and a direction in which the upper structure 1 d swings from the lower structure 1 e (step S703)”).
Regarding claim 8, Onuma discloses a working machine comprising a ground portion, a movable unit, which is movable in relation to said ground portion, a display, an image capturing arrangement and the system for selectively displaying image data according to claim 1 (see Onuma, FIG. 1 and paragraph [0035]: “a vehicle body 1B including an upper structure 1 d and a lower structure 1 e, and a display device 1300 installed inside a cabin 1 f” and paragraph [0037]: “On the upper structure 1 d, a rearview camera 13 a, a right-sideview camera 13 b, and a left-sideview camera 13 c 
Regarding claim 9, Onuma discloses the working machine according to claim 8, wherein said movable unit is movable in at least two dimensions in relation to said ground portion of the working machine (see Onuma, paragraph [0061]: “This method allows camera 3D coordinates to be calculated by conducting a moving process and a rotational transformation upon ground 3D coordinates, and 2D coordinates of the camera image to be further calculated by conducting a projection transformation upon the calculated camera 3D coordinates”).
Claim 10 is rejected for the same reasons as discussed in claim 1 above.
Regarding claim 14, Onuma discloses a computer program comprising program code means for performing the method of claim 10, when said program is run on a computer (see Onuma, paragraph [0050]: “The peripheral monitoring device may include either a display device in addition to a computer capable of processing images, or a display device in addition to a dedicated computer for image processing”).
Regarding claim 15, Onuma discloses a computer readable medium carrying a computer program comprising program code means for performing the method of claim 10, when said program product is run on a computer (see Onuma, paragraph [0038]: “The peripheral monitoring device also includes such a processing unit (not .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma in view of Tucker (US 20030222815 A1, hereinafter referred to as “Tucker”).
Regarding claim 4, Onuma discloses all the claimed limitations with the exception of system according to claim 1, wherein said position determination means comprises, or is constituted, by a receiver adapted to receive position data from a local positioning system and/or global positioning system.
Tucker from the same or similar fields of endeavor discloses the system according to claim 1, wherein said position determination means comprises, or is constituted, by a receiver adapted to receive position data from a local positioning system and/or global positioning system (see Tucker, paragraph [0022]: “Global positioning apparatus 12 generates a set of coordinates based upon global positioning data received via satellite. Data received from global positioning apparatus 12 is transferred to processing unit 14. Processing unit 14 has a relational database which enables it to display on geographical map 18 of display 22 the positioning of mobile groundbreaking machine 16 relative to utility lines 20, as illustrated in FIG. 2”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tucker with the teachings as in Onuma. The motivation for doing so would ensure the system to have the ability to use Tucker’s method for determining positioning relative to utility lines to receive data from global positioning apparatus which generates a set of coordinates based upon global positioning data; to transfer positioning data to processing unit; to display geographical map on the display of the working machine the positioning of the working machine relative to utility lines and to alert operator of working machine when the working machine venture within a predetermined distance of one of known utility lines thus receiving position data from a local positioning system and/or global positioning system wherein a risk zone is defined by means of an object having a pre-definable/pre-defined position, e.g. a physical construction in order to compare the position of the movable unit to a position of the predefined object position so that it is 
Regarding claim 7, the combination teachings of Onuma and Tucker as discussed above also disclose the system according to claim 1, wherein said risk zone is defined by means of an object having a pre-definable/pre-defined position, e.g. a physical construction or a virtual geo-fence (see Tucker, paragraph [0022]: “Should mobile groundbreaking machine 16 venture within a predetermined distance of utility line 20, operator alarm 38 illustrated in FIG. 2, will trigger to alert operator 24 of mobile groundbreaking machine 16”).
The motivation for combining the references has been discussed in claim 4 above.
Claim 11 is rejected for the same reasons as discussed in claim 7 above.
Regarding claim 12, the combination teachings of Onuma and Tucker as discussed above also disclose the method according to claim 11 in case there is defined a pre-warning zone surrounding at least a part of said risk zone, wherein said method comprises: 
comparing said position of said movable unit with said pre-warning zone, and issuing a signal to said working machine to display image data of said risk zone captured by said image capturing arrangement, when said position of said movable unit is within said pre-warning zone (see Onuma, FIG. 15 and paragraph [0086]: “In the example of FIG. 15, contact risk level setting in accordance with steps S2051, S2071 does not take place for the object 18 and person 15 c present outside the hazard zone 913. The distal end of the bucket 1 c is 150 cm high, so for the object 16 present in the 
The motivation for combining the references has been discussed in claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484